Citation Nr: 0513218	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the VA Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.


FINDINGS OF FACT

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to 
render her basically eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002); see also VAOPGCPREC 05-04 (2004).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.  

I.  Factual Background

In July 1990, the appellant's spouse had filed a claim for VA 
burial benefits.  The appellant's spouse died in October 1989 
from cardiorespiratory failure due to PTB.  

In support of her claim, she submitted various pieces of 
evidence, including a copy of an August 1942 discharge 
certificate from the Philippine Army, as well as an Affidavit 
for Philippine Army Personnel, which the appellant's spouse 
completed checking that he served as a civilian guerilla.  

The RO contacted the service department and requested 
verification of the reported military service of the 
appellant's spouse.  In June 1991, August 1991 and October 
1991, the service department responded that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.  In 
October 1991, the RO disallowed the appellant's claim for 
plot and interment allowance because the records did not 
reveal recognized military service with the Armed Forces of 
the United States.

In July 2002, she filed an additional application for VA 
benefits, alleging that her spouse had served in the 
Philippine Commonwealth Army and in the service of the U.S. 
Armed Forces during World War II as a guerilla, and that she 
was entitled to VA benefits based on his military service.

In support of her claim, she resubmitted various pieces of 
evidence, including the appellant's spouse's death 
certificate, as well as the August 1942 discharge certificate 
from the Philippine Army.

Based on the service department's negative certifications, 
the RO denied the appellant's claim for VA benefits, in 
September 2002, on the basis that her spouse did not have the 
requisite military service to establish eligibility 
therefore.  She appealed the RO's determination, claiming 
that her husband had "honorably served the U.S. Military 
Command on World War II."  

II.  Law and Regulations

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

III.  Analysis

At the outset, the Board notes that because none of the 
material submitted by the appellant is an official document 
of any service department of the United States, it does not 
constitute valid evidence of service under 38 C.F.R. § 
3.203(a).

As this evidence is insufficient to prove qualifying service 
on the part of the appellant's spouse, VA is bound by the 
certifications of the service department, which shows that 
her spouse did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  Accordingly, the Board 
finds that the appellant's husband did not have the requisite 
service to qualify her for VA benefits and, therefore, her 
claim must be denied.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.  

Under the facts of this case, the applicable criteria are 
clear and dispositive.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Again, in light of the certification of the service 
department, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA benefits 
and, therefore, her claim must be denied.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.  


ORDER

Basic eligibility for VA benefits is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


